                                                     LAW OFFICES OF

                                               JEFFREY LICHTMAN
                                                    11 EAST 44Ttt STREET

                                                         SUITE 501

                                                NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                  www.Jeffreyllchtman.com
                                                                                                   PH : (212) 581-1001
JEFFREY EINHORN                                                                                     FX: (2 12) 581-4999
JASON GOLDMAN




                                                        May 6, 2021
        BYECF
        Hon. Sidney H. Stein
        United States District Judge                                        MEMO ENDORSED
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                  Re: United States v. Cheedie, 19 CR 833 (SONY)

        Dear Judge Stein:

                 I am writing on behalf of defendant Derek Larkin to respectfully request a four week
        adjournment of the defendant's May 26, 2021 sentencing and corresponding extension to file his
        sentencing submission. The reason for this request is that Mr. Larkin was diagnosed with a mass
        in his lungs and needs to have a follow-up PET scan to determine if the mass has grown and a
        biopsy is required. We are informed that this scan, however, will need to occur after the present
        date of Mr. Larkin' s sentencing - and we anticipate that the defendant's medical conditions and
        corresponding records will be featured prominently in our sentencing letter. The government, by
        AUSA Kiersten Fletcher, has no objection to this application.

                  Thank you for the Court's consideration on this matter.


                                                        Respectfully submitted,



                                                        Jetkm~
        cc:       All counsel (by ECF)
        The sentencing is adjourned to June 23, 2021, at 2:30 p.m., in Courtroo
        submissions are due by June 9, the government submiss· ns are due
        Dated: New York, New York                                            ~
               May 6, 2021
